Citation Nr: 1127684	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  97-320 86A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1996 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim sought.

In April 2005, the Board remanded the claim for further development.  The issue was again remanded in August 2009.  Regrettably, in accordance with VA's duty to assist, the issue must be remanded again for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2009, the Board remanded the issue on appeal for a VA new examination.  In the remand instructions, the examiner was asked to clearly diagnose all psychiatric disorders present, to express an opinion whether the Veteran met the criteria for posttraumatic stress disorder as defined in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), and to opine whether it is at least as likely as not that PTSD was related to the birth of his stillborn child.  The examiner was additionally requested to opine whether it is at least as likely as not that any psychiatric disorder found on examination was incurred in or aggravated by active duty service, to include whether the disorder was related to the birth of his stillborn child in service.  

The examiner was instructed that a complete rationale explaining the reasons for all opinions offered must be provided.  The remand instructions also directed that, should the examiner be unable to provide any of the opinions requested without resorting to speculation, he must so state and explain why speculation is necessary. 

The Veteran was afforded a VA examination in November 2009.  Regrettably, regarding whether any diagnosed psychiatric disorders could be related to the birth of the Veteran's stillborn child, the examiner merely stated that the appellant's "contact with [the] still born child could not have been the cause of his self-medication with alcohol and anxiety disturbance."  The examiner did not provide any reasons for this finding.  This is insufficient.

The examiner was asked in the Remand to opine whether it was at least as likely as not that PTSD is related to the birth of his stillborn child.  In his report the examiner noted that that the Veteran expressed symptoms of what may appear to be posttraumatic stress disorder but which did not meet the full symptoms criteria for a diagnosis of posttraumatic stress disorder.  The examiner specifically stated that the reported traumatic incidents were not confirmed.  In this respect, the examiner appears to note that the Veteran does not meet the DSM IV criteria for posttraumatic stress disorder based on a number of his claimed stressors.  The examiner, however, rendered no opinion as to whether it is as least as likely as not that the Veteran has any psychiatric disorder based on his child's stillborn birth, an in-service event that is confirmed by the evidence of record.

Finally, the examiner states that the etiology of the Veteran's bipolar disorder could not be determined.  The examiner noted that, per his history, the Veteran began treatment for a psychiatric disturbance in 1972 and that the causal relationship between a bipolar disorder and military service could not be determined without resorting to mere speculation.  The examiner further stated that a causal relationship could not be established between the Veteran's service and anxiety symptoms.  Here, the examiner appears to suggest that, because no psychiatric disorder was shown until 1972, he could not determine the etiology of the Veteran's psychiatric disorders.  The examiner's opinion, however, is unclear at best as to why he could not render an opinion without resorting to mere speculation.

The Board acknowledges the possibility that the etiology of the Veteran's diagnosed psychiatric disorders may truly be undeterminable without speculation.  In such an event, however, where an examiner cannot make a determination without resorting to speculation the examiner must, as directed in the August 2009 remand, state the basis for such a finding.  In order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that all procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner failed to adequately explain why he was unable to render an opinion.

The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As there has been less than substantial compliance with the Board's August 2009 remand, the Board must remand for additional development prior to its adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination by a psychiatrist, other than the November 2009 examiner, to determine whether it is at least as likely as not, i.e., is there a 50/50 chance that he has any acquired psychiatric disorder is due to service.  The claims folders, to include the Social Security records and any newly submitted medical records, if any, are to be provided to the examiner for review.  

After a full examination and thorough review of the record, the examiner must 

* Clearly diagnose all psychiatric disorders present; 

* Express an opinion whether the Veteran meets the criteria for posttraumatic stress disorder as defined in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition; 

* Opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that posttraumatic stress disorder is related to the birth of his stillborn child;

* Opine whether it is at least as likely as not that any diagnosed psychiatric disorder was incurred in or aggravated by active duty service, to include whether the disorder is related to the birth of his stillborn child in service.  

A complete rationale explaining the reasons for all opinions offered must be provided.  If the psychiatrist finds that a psychiatric disorder is related to the Veteran's active duty service, then he or she must identify those symptoms which are attributable to his service-connected disorders, and which are attributable to his non-service-connected disorders.  

If after considering all procurable and assembled data the examiner is unable to provide any of the opinions on the above questions without resorting to speculation, he or she must so state and explain why speculation is needed to reach the opinions requested.  In such an instance the examiner must demonstrate that all procurable and assembled data was fully considered and a full and complete basis for any opinion offered must be provided.

2.  The RO is to advise the Veteran that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

3.  Thereafter, the RO must readjudicate any perfected appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


